UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-40437
                         Summary Calendar


MARIA TERESA GARZA, individually and as next friend of Jonathan Lee
Garza, Eulalio Garza IV, Christopher Eli Garza, and Cinthia
Michelle Garza, Minors and as Representative of the Estate of
Eulalio Garza III, deceased,

                                            Plaintiff - Appellant,


                              VERSUS


STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; et al.,

                                            Defendants

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                                            Defendant - Appellee.



           Appeal from the United States District Court
       For the Southern District of Texas, Corpus Christi.
                           (C-01-CV-76)
                         October 30, 2002


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges,

PER CURIAM:*

      Maria Teresa Garza, et al., (Plaintiffs) are the surviving

spouse and minor children of Eulalio Garza, III, who was killed in


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
an automobile/train accident while riding in a vehicle owned by his

employer, Country Shop Nursery, and driven by uninsured fellow-

employee, Felipe Rodriguez.             Plaintiffs filed suit against State

Farm Automobile Insurance Co. (State Farm) for breach of contract

and violation of Article 21.55 of the Texas Insurance Code because

State Farm has denied them uninsured motorist coverage under an

automobile insurance policy purchased by Garza's employer from

State Farm.           The    district   court   had   jurisdiction   because   of

diversity of citizenship.

       The parties waived trial by jury and the case was tried to the

court.      The district court found for defendant State Farm on all

claims and entered a final judgment that plaintiffs take nothing.

Plaintiffs appealed to this court.

       We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record, and for the reasons stated by

the district court in its "Verdict of the Court" filed February 15,

2002, we AFFIRM the final judgment entered on the same date, that

plaintiffs take nothing.           AFFIRMED.




g:\opin-sc\02-40437.opn.hrd.wpd